Exhibit 10.1

Execution Copy

CONTINGENT VALUE RIGHTS AGREEMENT

THIS CONTINGENT VALUE RIGHTS AGREEMENT, dated as of July 2, 2014 (this
“Agreement”), is entered into by and between Forest Laboratories, LLC, a
Delaware limited liability company (“Parent”), and American Stock Transfer &
Trust Company, LLC, a New York limited liability trust company, as Rights Agent.

RECITALS

A. Parent (as successor to Forest Laboratories, Inc.), Royal Empress, Inc., a
Delaware corporation (“Merger Sub”), and Furiex Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), are parties to an Agreement and Plan of
Merger, dated as of April 27, 2014 (as amended from time to time, the “Merger
Agreement”), pursuant to which Merger Sub will merge with and into the Company,
with the Company surviving as a wholly owned subsidiary of Parent.

B. Pursuant to the Merger Agreement, and in accordance with the terms and
conditions thereof, Parent has agreed to provide to the Holders (as defined
below) the right to receive a contingent payment upon the achievement of one of
certain milestones as hereinafter described.

AGREEMENT

The parties to this Agreement, for and in consideration of the premises and the
consummation of the transactions referred to above, intending to be legally
bound, hereby mutually covenant and agree, for the equal and proportionate
benefit of all Holders (as defined below), as follows:

SECTION 1 DEFINITIONS

1.1 Definitions. Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Merger Agreement. The following terms
shall have the meanings ascribed to them below:

“Acting Holders” means, at the time of determination, any Holder or Holders of
at least a majority of the outstanding CVRs as set forth on the CVR Register.

“Board of Directors” means the board of directors of Parent.

“Board Resolution” means a copy of a resolution (a) certified by a duly
authorized officer of Parent to have been duly adopted by the Board of Directors
and to be in full force and effect on the date of such certification and
(b) delivered to the Rights Agent.

“Business Day” means any day except a Saturday, Sunday or other day on which the
SEC or banks in the City of New York are authorized or required by Law to be
closed.

“Carve-Out Transaction” means any transaction (including a sale of assets,
merger, sale of stock or other equity interests, or exclusive licensing
transaction), other than a Change of



--------------------------------------------------------------------------------

Control, pursuant to which a substantial portion of the Intellectual Property
(including without limitation, any data, marketing authorizations and
applications for marketing authorization) and/or Company Material Contracts held
or owned by the Surviving Corporation immediately after the Effective Time and
necessary for the production, development and sale of the Product are sold or
exclusively licensed (directly or indirectly, including through sale of or
exclusive license by any Subsidiary of the Surviving Corporation) to or acquired
by, directly or indirectly, a Person other than Parent or any of its
Subsidiaries.

“Change of Control” means (a) a sale or other disposition of all or
substantially all of the assets of either of Parent on a consolidated basis
(other than to any Subsidiary (direct or indirect) of Parent), (b) a merger or
consolidation involving Parent in which Parent is not the surviving entity, and
(c) any other transaction involving Parent in which Parent is the surviving
entity but in which the stockholders of Parent immediately prior to such
transaction own less than fifty percent (50%) of Parent’s voting power
immediately after the transaction.

“CSA” means the U.S. Controlled Substances Act, as amended.

“CVRs” means the rights of Holders to receive a contingent cash payment pursuant
to the Merger Agreement and this Agreement.

“CVR Register” has the meaning set forth in Section 2.3(b).

“DEA” means the U.S. Drug Enforcement Administration in the U.S. Department of
Justice, or any successor agency.

“Eluxadoline” means the compound having the chemical name
5-({(4-carbamoyl-2,6-dimethyl-L-phenylalanyl)[(1S)-1-(4-phenyl-1H-imidazol-2-yl)ethyl]amino}methyl)-2-methoxybenzoic
acid, commonly referred to as “eluxadoline”.

“FDA” means the U.S. Food and Drug Administration, or any successor agency.

“Holder” means, at the relevant time, a Person in whose name a CVR is registered
in the CVR Register.

“Loss” has the meaning set forth in Section 3.2(g).

“Milestone” means each of (a) a Schedule IV Event, (b) a Schedule V Event, and
(c) a Non-Schedule Event.

“Milestone Payment” means, as applicable, (a) the Schedule IV Event Payment (in
the case of a Schedule IV Event), (b) the Schedule V Event Payment (in the case
of a Schedule V Event), and (c) the Non-Schedule Event Payment (in the case of a
Non-Schedule Event).

“Milestone Payment Date” has the meaning set forth in Section 2.4(a).

“Milestone Satisfaction Notice” has the meaning set forth in Section 2.4(a).

 

2



--------------------------------------------------------------------------------

“NDA Approval” means the first approval by the FDA of a New Drug Application for
the Product.

“Non-Schedule Event” means the occurrence of all of the following: (a) NDA
Approval; (b) the FDA having not recommended in connection with such NDA
Approval that Eluxadoline be a controlled substance under any Schedule of the
CSA; and (c) during the six-month period following such NDA Approval, the DEA
not having proposed (or announced the intention to propose) any rule providing
for the control of Eluxadoline in any schedule of the CSA.

“Non-Schedule Event Payment” means an amount equal to $30.00 per CVR, payable in
cash in United States Dollars.

“Officer’s Certificate” means a certificate (a) signed by the President, a Vice
President, the Treasurer or the Secretary of Parent, in his or her capacity as
such officer, and (b) delivered to the Rights Agent.

“Permitted Transfer” means a transfer of one or more CVRs (a) upon death by will
or intestacy; (b) by instrument to an inter vivos or testamentary trust in which
the CVRs are to be passed to beneficiaries upon the death of the trustee;
(c) made pursuant to a court order; (d) made by operation of law (including a
consolidation or merger) or without consideration in connection with the
dissolution, liquidation or termination of any corporation, limited liability
company, partnership or other entity; (e) in the case of CVRs payable to a
nominee, from a nominee to a beneficial owner (and, if applicable, through an
intermediary) or from such nominee to another nominee for the same beneficial
owner, in each case as allowable by The Depository Trust Company; or (f) as
provided in Section 2.6.

“Person” means any individual, estate, corporation, limited liability company,
partnership, association, trust, unincorporated organization, joint venture or
other entity or group (as defined in the Exchange Act), and shall include any
successor (by merger or otherwise) thereof or thereto.

“Product” means the product that includes Eluxadoline as the sole active
pharmaceutical ingredient that is currently being developed by the Company.

“Rights Agent” means the Rights Agent named in the first paragraph of this
Agreement, until a successor Rights Agent shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Rights Agent” shall
mean such successor Rights Agent.

“Schedule IV Event” means the occurrence of all of the following: (a) NDA
Approval; (b) the first publication in the U.S. Federal Register of a final rule
of the DEA that amends Title 21 of the Code of Federal Regulations part 1308 to
designate Eluxadoline as a controlled substance under any Schedule of the CSA;
and (c) the final rule described in clause (b) providing for Eluxadoline to be a
controlled substance under Schedule IV of the CSA.

“Schedule IV Event Payment” means an amount equal to $10.00 per CVR, payable in
cash in United States Dollars.

 

3



--------------------------------------------------------------------------------

“Schedule V Event” means the occurrence of all of the following: (a) NDA
Approval; (b) the first publication in the U.S. Federal Register of a final rule
of the DEA that amends Title 21 of the Code of Federal Regulations part 1308 to
designate Eluxadoline as a controlled substance under any Schedule of the CSA;
and (c) the final rule described in clause (b) providing for Eluxadoline to be a
controlled substance under Schedule V of the CSA.

“Schedule V Event Payment” means an amount equal to $20.00 per CVR, payable in
cash in United States Dollars.

“Termination Event” means either: (a) the failure to achieve NDA Approval on or
prior to the second anniversary of the date hereof; or (b) the publication in
the U.S. Federal Register of a final rule of the DEA that amends Title 21 of the
Code of Federal Regulations part 1308 to designate Eluxadoline as a controlled
substance under any of Schedule I, Schedule II or Schedule III of the CSA.

SECTION 2 CONTINGENT VALUE RIGHTS

2.1 CVRs; Appointment of Rights Agent.

(a) As provided in the Merger Agreement, each Holder shall be entitled to one
CVR for each share of Company Common Stock outstanding or underlying each Option
and share of Restricted Stock that is owned by or has been issued to such Holder
as of immediately prior to the Effective Time and is converted into the right to
receive the Merger Consideration pursuant to the Merger Agreement.

(b) Parent hereby appoints the Rights Agent to act as rights agent for Parent in
accordance with the terms and conditions set forth in this Agreement, and the
Rights Agent hereby accepts such appointment.

2.2 Nontransferable. The CVRs shall not be sold, assigned, transferred, pledged,
encumbered or in any other manner transferred or disposed of, in whole or in
part, other than pursuant to a Permitted Transfer.

2.3 No Certificate; Registration; Registration of Transfer; Change of Address.

(a) The CVRs shall not be evidenced by a certificate or other instrument.

(b) The Rights Agent shall keep a register (the “CVR Register”) for the purposes
of (i) identifying the Holders of CVRs and (ii) registering CVRs and Permitted
Transfers thereof.

(c) Subject to the restrictions on transferability set forth in Section 2.2,
every request made to transfer a CVR must be in writing and accompanied by a
written instrument of transfer and other requested documentation in form
reasonably satisfactory to the Rights Agent, duly executed by the Holder or
Holders thereof, or by the duly appointed legal representative, personal
representative or survivor of such Holder or Holders, setting forth in
reasonable detail the circumstances relating to the transfer. Upon receipt of
such written notice, the Rights Agent shall, subject to its reasonable
determination that the transfer instrument is in proper form and the

 

4



--------------------------------------------------------------------------------

transfer otherwise complies with the other terms and conditions of this
Agreement (including the provisions of Section 2.2), register the transfer of
the applicable CVRs in the CVR Register. All duly transferred CVRs registered in
the CVR Register shall be the valid obligations of Parent, evidencing the same
right, and shall entitle the transferee to the same benefits and rights under
this Agreement, as those held by the transferor. No transfer of a CVR shall be
valid until registered in the CVR Register, and any transfer not duly registered
in the CVR Register will be void ab initio. Any transfer or assignment of the
CVRs shall be without charge (other than the cost of any transfer tax) to the
applicable Holder.

(d) A Holder may make a written request to the Rights Agent to change such
Holder’s address of record in the CVR Register. The written request must be duly
executed by the Holder. Upon receipt of such written notice, the Rights Agent
shall promptly record the change of address in the CVR Register.

2.4 Payment Procedures.

(a) If a Milestone occurs, then on a date (the “Milestone Payment Date”) that is
within 10 Business Days following such event, Parent shall deliver to the Rights
Agent (i) a notice (the “Milestone Satisfaction Notice”) which shall be in the
form of an Officer’s Certificate stating the date of the satisfaction of such
Milestone and that the Holders are entitled to receive the applicable Milestone
Payment and (ii) cash in the aggregate amount of the Milestone Payment payable
to the Holders. In no event shall payment be made with respect to more than a
single Milestone.

(b) The Rights Agent shall promptly, and in no event later than 10 Business Days
after receipt, pursuant to Section 2.4(a), of the Milestone Satisfaction Notice
and cash in the aggregate amount of the Milestone Payment payable to the
Holders, (i) send each Holder at its address set forth in the CVR Register a
copy of the Milestone Satisfaction Notice and (ii) pay the Milestone Payment to
each of the Holders (the amount which each Holder is entitled to receive,
subject to Section 2.4(c), will be based on the applicable Milestone Payment
multiplied by the number of CVRs held by such Holder at the time of such payment
as reflected on the CVR Register) by check mailed to the address of each Holder
as set forth in the CVR Register as of the close of business on the first
Business Day prior to the Milestone Payment Date.

(c) Except to the extent any portion of the Milestone Payment is required to be
treated as imputed interest pursuant to applicable Law, the Holders and the
parties hereto agree to treat the CVRs and the Milestone Payment for all Tax
purposes as additional consideration for the shares of Common Stock, Options and
shares of Restricted Stock pursuant to the Merger Agreement, and none of the
Holders and the parties hereto will take any position to the contrary on any Tax
Return or for other Tax purposes except as required by applicable Law. Parent
and the Company shall report imputed interest on the CVRs pursuant to
Section 483 of the Code.

(d) Parent shall be entitled to deduct and withhold, or cause to be deducted and
withheld, from the Milestone Payment otherwise payable pursuant to this
Agreement, such amounts as it is required to deduct and withhold with respect to
the making of such payment under any provision of applicable Law relating to
Taxes. To the extent that amounts are so

 

5



--------------------------------------------------------------------------------

deducted and withheld and paid over to or deposited with the relevant
Governmental Authority, such withheld amounts shall be treated for all purposes
of this Agreement as having been paid to the Holder in respect of which such
deduction and withholding was made. Prior to making any such tax withholdings or
causing any such tax withholdings to be made with respect to any Holder, the
Rights Agent shall, to the extent practicable, provide notice to the Holder of
such potential withholding and a reasonable opportunity for the Holder to
provide any necessary tax forms (including an IRS Form W-9 or an applicable IRS
Form W-8) in order to avoid or reduce such withholding amounts; provided that
the time period for payment of a Milestone Payment by the Rights Agent set forth
in Section 2.4(b) shall be extended by a period equal to any delay caused by the
Holder providing such forms.

(e) Any portion of the Milestone Payment that remains undistributed to the
Holders for six months after the Milestone Payment Date shall be delivered by
the Rights Agent to Parent, upon demand, and any Holder shall thereafter look
only to Parent for payment of such Milestone Payment, but shall have no greater
rights against Parent than may be accorded to general unsecured creditors of
Parent under applicable Law.

(f) Neither Parent nor the Rights Agent shall be liable to any Person in respect
of a Milestone Payment delivered to a public official pursuant to any applicable
abandoned property, escheat or similar legal requirement under applicable Law.
If the Milestone Payment (or portion thereof) made by Parent remains unclaimed
by a Holder two years after the applicable Milestone Payment Date (or
immediately prior to such earlier date on which the Milestone Payment would
otherwise escheat to or become the property of any Governmental Authority), any
such Milestone Payment (or portion thereof) shall, to the extent permitted by
applicable Law, become the property of Parent, free and clear of all claims or
interest of any Person previously entitled thereto.

2.5 No Voting, Dividends or Interest; No Equity or Ownership Interest in Parent.

(a) The CVRs shall not have any voting or dividend rights, and interest shall
not accrue on any amounts payable in respect of the CVRs.

(b) The CVRs shall not represent any equity or ownership interest in Parent, in
any constituent company to the Merger or any of their respective Affiliates.

2.6 Ability To Abandon The CVR. The Holder of a CVR may at any time, at such
Holder’s option, abandon all of such Holder’s remaining rights in a CVR by
transferring such CVR to Parent without consideration therefor. Nothing in this
Agreement is intended to prohibit Parent from offering to acquire CVRs for
consideration in its sole discretion.

SECTION 3 THE RIGHTS AGENT

3.1 Certain Duties And Responsibilities.

(a) The Rights Agent shall not have any liability for any actions taken or not
taken in connection with this Agreement, except to the extent of its willful
misconduct, bad faith or gross negligence.

 

6



--------------------------------------------------------------------------------

(b) The Acting Holders may direct the Rights Agent to act on behalf of the
Holders in enforcing any of their rights hereunder. The Rights Agent shall be
under no obligation to institute any action, suit or proceeding, or to take any
other action likely to result in the incurrence of material expenses by the
Rights Agent, unless the Acting Holders (on behalf of the Holders) shall furnish
the Rights Agent with reasonable security and indemnity for any costs and
expenses that may be incurred. All rights of action under this Agreement may be
enforced by the Rights Agent, any action, suit or proceeding instituted by the
Rights Agent shall be brought in its name as the Rights Agent and any recovery
in connection therewith shall be for the proportionate benefit of all the
Holders, as their respective rights or interests may appear.

3.2 Certain Rights of Rights Agent.

(a) The Rights Agent undertakes to perform such duties and only such duties as
are specifically set forth in this Agreement, and no implied covenants or
obligations shall be read into this Agreement against the Rights Agent.

(b) The Rights Agent may rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties.

(c) Whenever the Rights Agent shall deem it desirable that a matter be proved or
established prior to taking, suffering or omitting any action hereunder, the
Rights Agent may, in the absence of bad faith, gross negligence or willful
misconduct on its part, rely upon an Officer’s Certificate.

(d) The Rights Agent may engage and consult with counsel of its selection and
the written advice or opinion of such counsel shall be full and complete
authorization and protection in respect of any action taken, suffered or omitted
by it hereunder in good faith and in reliance thereon.

(e) Any permissive rights of the Rights Agent hereunder shall not be construed
as a duty.

(f) The Rights Agent shall not be required to give any note or surety in respect
of the execution of such powers or otherwise in respect of the premises.

(g) Parent agrees to indemnify Rights Agent for, and hold Rights Agent harmless
from and against, any loss, liability, damage or expense (“Loss”) suffered or
incurred by the Rights Agent and arising out of or in connection with Rights
Agent’s performance of its obligations under this Agreement, including the
reasonable costs and expenses of defending the Rights Agent against any claims,
charges, demands, actions or suits arising out of or in connection with such
performance, except to the extent such Loss shall have been determined by a
court of competent jurisdiction to have result from the Rights Agent’s gross
negligence, bad faith or willful misconduct. Parent’s obligations under this
Section 3.2(g) to indemnify the Rights Agent shall survive the resignation or
removal of any Rights Agent and the termination of this Agreement.

 

7



--------------------------------------------------------------------------------

(h) In addition to the indemnification provided under Section 3.2(g), Parent
agrees (i) to pay the fees and expenses of the Rights Agent in connection with
the Rights Agent’s performance of its obligations hereunder, as agreed upon in
writing by Rights Agent and Parent on or prior to the date of this Agreement,
and (ii) to reimburse the Rights Agent promptly upon demand for all reasonable
and documented out-of-pocket expenses, including all Taxes (other than income,
receipt, franchise or similar Taxes) and governmental charges, incurred by the
Rights Agent in the performance of its obligations under this Agreement.

3.3 Resignation and Removal; Appointment of Successor.

(a) The Rights Agent may resign at any time by giving written notice thereof to
Parent and the Holders specifying a date when such resignation shall take
effect, which notice shall be sent at least 60 days prior to the date so
specified (or, if earlier, the appointment of the successor Rights Agent).

(b) Parent shall have the right to remove the Rights Agent at any time by a
Board Resolution specifying a date when such removal shall take effect. Notice
of such removal shall be given by Parent to Rights Agent, which notice shall be
sent at least 60 days prior to the date so specified (or, if earlier, the
appointment of the successor Rights Agent).

(c) If the Rights Agent shall resign, be removed or become incapable of acting,
Parent shall promptly appoint a qualified successor Rights Agent by a Board
Resolution. The successor Rights Agent so appointed shall, forthwith upon its
acceptance of such appointment in accordance with this Section 3.3(c) and
Section 3.4, become the successor Rights Agent for all purposes hereunder.

(d) Any Person into which the Rights Agent may be merged or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Rights Agent shall be a party, or any Person
succeeding to the corporate trust or stockholder services business of the Rights
Agent, shall be the successor to the Rights Agent under this Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties hereto.

(e) Parent shall give notice of each resignation or removal of the Rights Agent
and each appointment of a successor Rights Agent by mailing written notice of
such event by first-class mail, postage prepaid, to the Holders as their names
and addresses appear in the CVR Register. Each notice shall include the name and
address of the successor Rights Agent. If Parent fails to send such notice
within 10 Business Days after acceptance of appointment by a successor Rights
Agent, the successor Rights Agent shall cause the notice to be mailed at the
expense of Parent.

(f) Notwithstanding anything to the contrary in this Section 3.3, unless
consented to in writing by the Acting Holders, Parent shall not appoint as a
successor Rights Agent any Person that is not a stock transfer agent or the
corporate trust department of a commercial bank, in either case of national
reputation.

3.4 Acceptance of Appointment By Successor. Every successor Rights Agent
appointed hereunder shall, at or prior to such appointment, execute, acknowledge
and deliver to

 

8



--------------------------------------------------------------------------------

Parent and to the retiring Rights Agent an instrument accepting such appointment
and a counterpart of this Agreement, and thereupon such successor Rights Agent,
without any further act, deed or conveyance, shall become vested with all the
rights, powers, trusts and duties of the retiring Rights Agent; provided that
upon the request of Parent or the successor Rights Agent, such resigning or
removed Rights Agent shall execute and deliver an instrument transferring to
such successor Rights Agent all the rights, powers and trusts of such resigning
or removed Rights Agent.

SECTION 4 COVENANTS

4.1 List of Holders. Parent shall furnish or cause to be furnished to the Rights
Agent, in such form as Parent receives from the Company’s transfer agent (or
other agent performing similar services for the Company), the names and
addresses of the Holders within 30 Business Days of the Closing Date.

4.2 Payment of the Milestone Payment. Parent shall duly and promptly deposit
with the Rights Agent for payment to the Holders the Milestone Payment, if any,
in the manner provided for in Section 2.4 and in accordance with the terms of
this Agreement.

4.3 Fundamental Transactions. In the event that Parent desires to consummate a
Change of Control or Carve-Out Transaction after the Effective Date while any
Milestone has not been attained but remains eligible to be attained, Parent or
the Surviving Corporation, as applicable depending upon the structure of the
Change of Control or Carve-Out Transaction, shall cause the Person acquiring
Parent (or acquiring substantially all of its assets or otherwise exclusively
licensing rights to Eluxadoline) with respect to a Change of Control or the
Person acquiring the subject Intellectual Property rights, Company Material
Contracts and/or Subsidiaries with respect to a Carve-Out Transaction to assume
Parent’s and the Surviving Corporation’s (as applicable depending upon the
structure of the Change of Control or Carve-Out Transaction) obligations, duties
and covenants under this Agreement. No later than five Business Days prior to
the consummation of any Change of Control or Carve-Out Transaction, Parent shall
deliver to the Rights Agent an Officer’s Certificate, stating that such Change
of Control or Carve-Out Transaction complies with this Section 4.3 and that all
conditions precedent herein provided for relating to such transaction have been
complied with.

SECTION 5 AMENDMENTS

5.1 Amendments Without Consent of Holders or Rights Agent.

(a) Parent, when authorized by a Board Resolution, at any time and from time to
time, may unilaterally enter into one or more amendments hereto, for any of the
following purposes, without the consent of any of the Holders or the Rights
Agent, so long as, in the cases of clauses (ii) through (iv), such amendments do
not adversely affect the interests of the Holders:

(i) to evidence the appointment of another Person as a successor Rights Agent
and the assumption by any successor Rights Agent of the covenants and
obligations of the Rights Agent herein in accordance with the provisions hereof;

 

9



--------------------------------------------------------------------------------

(ii) to add to the covenants of Parent such further covenants, restrictions,
conditions or provisions as the Board of Directors shall determine to be for the
protection of the Holders;

(iii) to cure any ambiguity, to correct or supplement any provision herein that
may be defective or inconsistent with any other provision herein, or to make any
other provisions with respect to matters or questions arising under this
Agreement;

(iv) as may be necessary or appropriate to ensure that the CVRs are not subject
to registration under the Securities Act or the Exchange Act; or

(v) any other amendments hereto for the purpose of adding, eliminating or
changing any provisions of this Agreement, unless such addition, elimination or
change is materially adverse to the interests of the Holders.

(b) Promptly after the execution by Parent of any amendment pursuant to the
provisions of this Section 5.1, Parent shall mail (or cause the Rights Agent to
mail) a notice thereof by first class mail to the Holders at their addresses as
they shall appear on the CVR Register, setting forth in general terms the
substance of such amendment.

5.2 Amendments With Consent of Holders.

(a) In addition to any amendments to this Agreement that may be made by Parent
without the consent of any Holder or the Rights Agent pursuant to Section 5.1,
with the consent of the Acting Holders, whether evidenced in writing or taken at
a meeting of the Holders, Parent, when authorized by a Board Resolution, and the
Rights Agent may enter into one or more amendments hereto for the purpose of
adding, eliminating or changing any provisions of this Agreement, even if such
addition, elimination or change is adverse to the interests of the Holders.

(b) Promptly after the execution by Parent and the Rights Agent of any amendment
pursuant to the provisions of this Section 5.2, Parent shall mail (or cause the
Rights Agent to mail) a notice thereof by first class mail to the Holders at
their addresses as they shall appear on the CVR Register, setting forth in
general terms the substance of such amendment.

5.3 Execution of Amendments. In executing any amendment permitted by this
Article V, the Rights Agent shall be entitled to receive, and shall be fully
protected in relying upon, an opinion of counsel selected by Parent stating that
the execution of such amendment is authorized or permitted by this Agreement.
The Rights Agent may, but is not obligated to, enter into any such amendment
that affects the Rights Agent’s own rights, privileges, covenants or duties
under this Agreement or otherwise.

5.4 Effect of Amendments. Upon the execution of any amendment under this Article
V, this Agreement shall be modified in accordance therewith, such amendment
shall form a part of this Agreement for all purposes and every Holder shall be
bound thereby.

 

10



--------------------------------------------------------------------------------

SECTION 6 MISCELLANEOUS PROVISIONS

6.1 Entire Agreement; Counterparts. This Agreement and the Merger Agreement
constitute the entire agreement, and supersede all other prior agreements and
understandings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof. This Agreement may be executed
in counterparts (each of which shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement) and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered (by electronic communication, facsimile or otherwise) to
the other parties. Until and unless each party has received a counterpart hereof
signed by the other parties hereto, this Agreement shall have no effect and no
party shall have any right or obligation hereunder (whether by virtue of any
other oral or written agreement or other communication).

6.2 Notices To Rights Agent and Parent. All notices, requests and other
communications to any party hereunder shall be in writing and shall be deemed
given if delivered personally, facsimiled (which is confirmed) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses:

if to Parent, to:

Forest Laboratories, LLC

909 Third Avenue

New York, NY 10022

Attention: A. Robert D. Bailey, General Counsel

Facsimile: (212) 224-6740

with a copy (which shall not constitute notice) to:

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018

Attention: Andrew W. Ment

Facsimile: (646) 441-9012

if to the Rights Agent:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attention: Corporate Trust Department

with a copy (which shall not constitute notice) to:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Attention: General Counsel

Facsimile: (718) 331-1852

 

11



--------------------------------------------------------------------------------

6.3 Notice To Holders. Where this Agreement provides for notice to Holders, such
notice shall be sufficiently given (unless otherwise herein expressly provided)
if in writing and mailed, first-class postage prepaid, to each Holder affected
by such event, at his, her or its address as it appears in the CVR Register, not
later than the latest date, and not earlier than the earliest date, prescribed
for the giving of such notice. In any case where notice to Holders is given by
mail, neither the failure to mail such notice, nor any defect in any notice so
mailed, to any particular Holder shall affect the sufficiency of such notice
with respect to other Holders.

6.4 Successors and Assigns; Assignability. This Agreement shall be binding upon,
and shall be enforceable by and inure solely to the benefit of, the Holders and
the parties hereto and their respective successors and assigns. The Rights Agent
may not assign this Agreement without Parent’s prior written consent; provided,
however, that the Rights Agent may assign this Agreement or any rights granted
hereunder, in whole or in part, either to affiliates, another division or
subsidiaries of the Rights Agent, in connection with its reorganization, or to
successors of all or a majority of the Rights Agent’s assets or business without
the prior written consent of Parent upon at least 30 days’ written notice to
Parent; provided, further, however that, in connection with any such assignment,
the Rights Agent shall agree to remain liable for the performance of its
obligations hereunder. Except in connection with a Carve-Out Transaction or a
Change of Control, Parent may not assign this Agreement without the prior
written consent of the Acting Holders. Any attempted assignment of this
Agreement or any of such rights in violation of this Section 6.4 shall be void
and of no effect.

6.5 Benefits of Agreement. Nothing in this Agreement, express or implied, shall
give to any Person (other than the parties hereto, the Holders and their
permitted successors and assigns hereunder) any rights, remedies, benefits,
obligations, liabilities or claims under this Agreement or under any covenant or
provision herein contained, all such covenants and provisions being for the sole
benefit of the parties hereto, the Holders and their permitted successors and
assigns. The Holders shall have no rights hereunder except as are expressly set
forth herein and in the Merger Agreement.

6.6 Governing Law; Jurisdiction.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice or conflict
of laws provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

(b) Each of the parties hereto hereby agrees that (i) all actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware and any state
appellate court therefrom sitting in New Castle County in the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (iii) a final Judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the Judgment or in any other
manner provided by Law.

 

12



--------------------------------------------------------------------------------

(c) Each party irrevocably consents to the service of process outside the
territorial jurisdiction of the courts referred to in this Section 6.6 in any
such action or proceeding by mailing copies thereof by registered or certified
United States mail, postage prepaid, return receipt requested, to its address as
specified in or pursuant to this Agreement. However, the foregoing shall not
limit the right of a party to effect service of process on the other party by
any other legally available method.

6.7 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES HERETO
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

6.8 Legal Holidays. In the event that a Milestone Payment Date shall not be a
Business Day, then, notwithstanding any provision of this Agreement to the
contrary, any payment required to be made in respect of the CVRs on such date
need not be made on such date, but may be made on the next succeeding Business
Day with the same force and effect as if made on the applicable Milestone
Payment Date.

6.9 Severability. If any term or other provision of this Agreement is determined
by a court of competent jurisdiction or other Governmental Authority to be
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms, provisions and conditions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible to the fullest
extent permitted by applicable law in a mutually acceptable manner to the end
that the transactions contemplated by this Agreement are fulfilled to the extent
possible.

6.10 Termination. This Agreement shall be terminated and of no force or effect,
the parties hereto shall have no liability hereunder, and no payments shall be
required to be made, upon the earlier to occur of (a) the payment of the
Milestone Payment required to be paid under the terms of this Agreement and
(b) a Termination Event. The termination of this Agreement shall not affect or
limit the right to receive the Milestone Payment under Section 2.4 to the extent
earned prior to termination of this Agreement and the provisions applicable
thereto shall survive the expiration or termination of this Agreement.

6.11 Enforcement of Agreement. In the event that a Holder is required to take
any action to enforce such Holder’s rights hereunder, such Holder, in addition
to all other rights and remedies available hereunder, shall have the right to
recover from Parent all out-of-pocket costs and expenses (including attorneys’
fees) incurred in connection therewith.

6.12 Construction. When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the

 

13



--------------------------------------------------------------------------------

meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein and the rules and regulations promulgated
thereunder. References to a Person are also to its permitted assigns and
successors.

6.13 No Obligation. Notwithstanding anything in this Agreement to the contrary,
in no event shall Parent or any of its Affiliates, be required to undertake any
level of efforts, or employ any level of resources, to develop, market, or
commercialize Eluxadoline or any product containing Eluxadoline.

[Signature Page Follows]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.

 

FOREST LABORATORIES, LLC By:  

/s/ A. ROBERT D. BAILEY

  Name: A. Robert D. Bailey   Title: Chief Legal Officer and Corporate Secretary

SIGNATURE PAGE

CONTINGENT VALUE RIGHTS AGREEMENT



--------------------------------------------------------------------------------

AMERICAN STOCK TRANSFER & TRUST COMPANY, LLC By:  

/s/ MICHAEL A. NESPOLI

  Name: Michael A. Nespoli   Title: Executive Director

SIGNATURE PAGE

CONTINGENT VALUE RIGHTS AGREEMENT